The opinion of the Court delivered by

Baylies, J.
The Court are called upon to decide whether Melancton Wheeler, an agent employed by the parties in the action, to sell their timber, was a competent witness for the plaintiffto prove that he had sold the .timber, and accounted to the defendant for the same. If Wheeler was not competent to testify,it must be on the ground of interest. But the Court do not see that he had that interest, which should exclude him from being a witness. In the case of Walton vs. Shelley, (1 T. R 296,) Ashurst, J. says, “ The general rule is, that where a man is not interested in the event, he shall be a *304comPéteDt witness, though he may have a bias upon his mind with regard to the subject matter. As if a person bring two several ,act'ons against two defendants for the same battery, in the action against one, the other may be a witness, because he is not interested in the event. Any objection to such testimony should go to the credit, rather than to the competency of the witness.” In the case before us, nothing is disclosed by the report of auditors that renders it certain that Wheeler was like to gain or lose any thing by the event of the suit. The exceptions to the report are overruled, and the
Judgement of the county courtis affirmed.